Citation Nr: 1241745	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a neck disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from March 1983 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.   In October 2010 and November 2011, the Board remanded this case.  


FINDING OF FACT

A spur at C4-5, is attributable to service.  


CONCLUSION OF LAW

A spur at C4-5 was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim for service connection for a neck disorder, a spur at C4-5, is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran contends that he injured his neck during service, when a vehicle he was driving was rear ended, and he, in turn, rear ended the vehicle in front of him.  The Veteran states that the incident occurred in the summer of 1985, and the Veteran received treatment on the day of the incident at the U.S. Army Hospital at Ft. Belvoir, Virginia.  The Veteran claims to have received whiplash-type injuries to his neck in this accident, which required several weeks of physical therapy and the use of a neck brace.  He states that he was later treated with Dr. Dennis H. Becker, a private neurosurgeon, in 2003, and a VA outpatient clinic in Alabama, beginning in 2004.

VA has undertaken repeated efforts to obtain the pertinent records from this claimed accident, contacting on multiple occasions the Fairfax County Police Department as well as the Virginia Department of Motor Vehicles (DMV).  The Fairfax County Police Department provided a negative reply, indicating that there were no records.  The Virginia DMV stated that they do not retain records for over 40 months, so there were no records from that facility, either.  The Fort Belvoir medical facility was contacted, but again, a negative reply was received.  

The Board remanded this case twice to obtain the pertinent records with respect to the incident and/or treatment received as a result thereof found in the Veteran's service personnel records; VA medical records; Dr. Dennis H. Becker's complete records; Dale Medical records; Dr. Henry Barnard's records; and any accident report that may be on file with the Fairfax County Police Department and the Virginia DMV, as well as any hospital records at the U.S. Army Hospital in Ft. Belvoir, Virginia, as already noted.  

The service personnel records as well as the VA medical records and Social Security Department records were obtained, but did not reflect treatment following the alleged accident in the summer of 1985.  

The records of Dale Medical and Dr. Henry Barnard did not shed light of whether current cervical spine disability is related to service.  

As for the STRs as well as the service personnel records, there is simply no record of any car accident or any cervical spine injury or disease.  In September 1985, purportedly after the accident occurred, the Veteran reported having chest pain and a sore throat.  He performed an exercise where he touched his chin to his chest.  He did not complain of any neck pain on this maneuver.  

This alone, however, is not entirely determinative of whether he in fact sustained the claimed injury, although it is one of the factors considered in ultimately making this determination.  See, e.g., Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because firsthand knowledge of a factual matter is competent).  His lay testimony must be competent and credible to ultimately have probative value, however.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Eventually, then, the Board will have to assess his credibility in regards to whether this claimed event occurred, recognizing that it may not conclude that his lay testimony concerning this (and that of his fellow serviceman) lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records (STRs, etc.).  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The STRS do in fact appear complete in relevant part.  The Board further finds that the injury ordinarily would have been recorded, as the Veteran's other medical complaints involving other body areas and systems were recorded.  

Also, in response, some, but not all, of the records of Dr. Becker were submitted.  Specifically, while some of Dr. Becker's records are contained in the claims file, he has declined to respond to numerous additional VA requests for records, all sent to his correct address.  The Board thereby concludes that they are not forthcoming.  As set forth in detail below, they show that the Veteran had a cervical spine disability prior to a September 2002 post-service injury.

It appears that the Veteran filed a Worker's Compensation claim in relation to a neck injury that occurred at work on September 3, 2002.  However, the Veteran has told the Board that he did not file a claim for Worker's Compensation.  Nevertheless, the post-service medical evidence makes reference to such a claim, documents the Veteran's complaints of neck pain beginning in September 2002, sets forth his surgery report for cervical spine surgery (an anterior cervical discectomy and fusion at C4-5, C5-6, and C6-7) in February 2003, and makes note of continued diagnoses of degenerative joint and disc disease of the cervical spine thereafter.  Contained within these medical reports is a September 2002 letter of Dr. Becker.  Dr. Becker stated that he first treated the Veteran on September 26, 2002 for complaints of neck, right shoulder, and right arm pain as well as pain between the shoulder blades.  He specifically noted that the Veteran told him that he was under Worker's Compensation at that time.  Physical examination as well as a magnetic resonance imaging (MRI) were reviewed which showed degenerative cervical disc disease at C4-5 with recent onset of right radiculopathy following a work place injury.  However, Dr. Becker specified that the Veteran had a spur at C4-5 which predated the work injury, which was then worsened by the work place injury.  

The Board notes that there is no documentation at all of any inservice car accident or cervical spine disability.  Further, the Veteran's assertions have significantly diminished credibility as he has denied having a Worker's Compensation claim when the medical evidence documents otherwise and that evidence is probative given that the Veteran was seeking necessary medical treatment at that time.  The Veteran has also not been forthcoming with details of his post-service neck injury.  Nevertheless, the Board is equally mindful of the statement of Dr. Becker that the Veteran had a spur at C4-5 which existed prior to a September 2002 neck injury.  Dr. Becker is presumed as a medical professional to have provided the accurate medical status of the Veteran's cervical spine and its history in his report, particularly since that history in part is not useful to the Veteran (that there was a post-service neck injury).  Therefore, in affording the Veteran every reasonable doubt, the Board finds his account of a neck injury during service to be credible to the limited extent that it resulted in the C4-5 spur referred to by Dr. Becker.  Accordingly, service connection for a spur at C4-5 is warranted.  


ORDER

Service connection for a spur at C4-5 is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


